Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on May 14, 2021 for patent application 15/499,213 filed on April 27, 2017.


Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, 20, 21 and 23-28 are pending.


Claim Objections
Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, 20, 21 and 23-28 are objected to because of the following informalities: Claim 1 states “wherein the added at least one channel is modified or delete by the user interface (emphasis added)” in lines 17-18. Claims 11 and 21 contain similar language. It appears that this word should be “deleted.” Appropriate correction is required.
Further, claim 1 states “based on an identification that the broadcasting of the selected content and the of the added at least one channel are possible within the available bandwidth (emphasis added)” in lines 27-29. Claims 11 and 21 contain similar language. It is unclear what is intended by this language. Appropriate correction is required.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, 20, 21 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims state “identify at least one channel added by the user interface, a number of the added at least one channel being determined based on a maximum bit rate set by the user interface, wherein the added at least one channel is modified or delete by the user interface (emphasis added),” or something similar. 
The claims go on to state “identify a channel selected by the user interface from the added at least one channel, identify whether broadcasting of the selected content and content of the added at least one channel are possible within an available bandwidth, control the TS encoder to: convert a format of the selected content and the content of the added at least one channel into a format that the at least one receiver is able to process based on an identification that the broadcasting of the selected content and the of the added at least one channel are possible within the available bandwidth (emphasis added).”
That is, it does not make sense to identify an added at least one channel selected by the user interface when said added at least one channel has been deleted; it does not make sense to identify whether broadcasting of the selected content and content of the added at least one channel are possible within an available bandwidth when said added at least one channel has 
Therefore, the act in the claim of deleting the added at least one channel by the user interface renders several limitations in the remainder of the claim vague and indefinite, as these limitation describe actions being taken based on an object (the added at least on channel) which has already been deleted by the system. Appropriate correction is required.


Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, 20, 21 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 states “based on an identification that the broadcasting of the selected content and the of the added at least one channel are possible within the available bandwidth (emphasis added)” in lines 27-29. Claims 11 and 21 contain similar language. It is unclear what is intended by this language, and thus this limitation is vague and indefinite. Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, 20, 21 and 23-28 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 27, 2021